The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-6, 8-16 and 18-39 have been examined.Claims 1-6, 8-16 and 18-24 have been objected as containing informal issues.
Claims 25-39 have been rejected.

Response to Arguments
The arguments submitted November 30, 2020 have been fully considered but are not persuasive regarding the 112(a) rejection of claims 25-39 and 112(b) rejections of claims 15, 31 and 35.  
	Regarding the 112(a) rejection, Applicant has argued that the amendment clarifies the cited limitations but the examiner respectfully disagrees.  While the amendment now recites that the loader and validator are implemented by executable instructions, this does not provide structure that would preclude an interpretation of invoking 112(f).  When interpreting the claim under 112(f), the specification still lacks a specific algorithm that is needed to provide written description for the software.  Similar issues persist for the transpiler and compiler of claim 39.  
	In each of these cases, since the claim recites specific steps that are described as being the steps of the loader/validator/transpiler/compiler, the examiner recommends removing recitation of these function names while maintaining the descriptive limiting steps.  For example, claim 25 could read "the one or more processors configured to: execute a first subset of the executable instructions 
	Regarding the 112(b) rejections, Applicant has argued that amendments have been made to resolve issues, but these claims have not been amended the term “and/or” remains.


Claim Objections
Claim 1 line 15 should read "elements in the source code".Claim 1 line 18 should read "the source code in the first language".
Claim 1, the second page, line 3 should read "an error in the source code".Claim 1, the second page, line 4 should read "checking, the source code being implemented".
Claim 1, the second to last line should read "an indication of the error in the code in a graphical user interface".  A few lines higher recites "an error in the code" and no other antecedent basis is provided for use of "the error code".
Claim 2 lines 5, 7, 8, 11 and 13 should read "by the local computer system" to correspond to lines 3 and 9 which recite "local".
Claim 2 lines 5-6 should read "the code in a first language that is associated with the cloud computing platform". This term should use the same language as the recitation in line 9.
Claim 25 line 6 should read "the one or more processors".
Claim 29 line 3 should read "the one or more processors".
more processors".


Novel Subject Matter
The claims recite novel subject matter while being objected to as containing informal issues and some are rejected as lacking written description or being indefinite or both.Within each claim as a whole the examiner deems the novel limitations to be parsing source code in a first language that is associated with a cloud platform, generating a set of elements which are checked to identify an error, and converting code from the first language to or from a second language at the developer device.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 25-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

laim 25 recites a loader and a validator (lines 6 and 14). These limitations fulfill the 3 prong test and are interpreted as invoking 112(f). These limitations are generic placeholders that are modified by functional language, and are not further modified in the claim by a definite structure or material for performing the claimed function. When computer functions are claimed and invoke 112(f), the specification must provide support in the form of an algorithm for performing the function. See MPEP 2161.01. In this case the specification does not articulate specific algorithms to perform the claimed functions of a loader and a validator.

Claim 39 recites a transpiler and a compiler. These limitations also fulfill the 3 prong test and invoke 112(f). There is no specific description of an algorithm in the specification for either the transpiler or compiler and these limitations therefore lack written description. Again, see MPEP 2161.01.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 15, 31-32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 line 2, Claim 31 line 5, Claim 35 line 2 recite the use of the term "and/or". This term is indefinite and should be replaced with one or more definite conjunctions.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fee teaches converting Apex code into bytecode and an AST.  Van De Vanter teachers a program parsing system that detects syntax and lexical errors based on a syntax tree. Zhou teaches translating a Cordova application into a native application that can be debugged locally. Vanek teaches browsing an ABS for enhanced debugging. Tkachuk teaches checking of a page transition graph model of a program for navigation-related errors

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114